Exhibit 10.3
SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of September 3, 2008, between 180 N. LASALLE II, L.L.C., a Delaware limited
liability company (“Seller”), and YOUNAN PROPERTIES, INC., a California
corporation (“Buyer”).
WITNESSETH:
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of August 12, 2008 (the “Original Agreement”), as amended by that
certain First Amendment to Purchase and Sale Agreement dated as of August 29,
2008 (the “First Amendment”; the Original Agreement as amended by the First
Amendment is hereinafter referred to as the “Agreement”), relating to the
purchase and sale of certain property commonly known as 180 North LaSalle
Street, Chicago, Illinois, and more particularly described in the Agreement (the
“Property”); and
WHEREAS, Seller and Buyer desire to amend certain terms and conditions of the
Agreement as set forth herein;
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Seller and Buyer hereby agree to
amend and modify the Agreement as follows:
1. Capitalized Terms. All capitalized terms not separately defined in this
Amendment bear the respective meanings given to such terms in the Agreement.
2. Captial Items Credit. In consideration of the Buyer accepting the Property
subject to the matters detailed on Exhibit A to the First Amendment, at Closing
Seller shall give Buyer a credit (the “Capital Items Credit”) against the
Purchase Price in the amount of One Million Five Hundred Thousand Dollars
($1,500,000.00).
3. Schwartz Cooper Credit. In addition to the Capital Items Credit, at Closing,
Seller shall provide Buyer with a credit against the Purchase Price for the
termination fee in the amount of Eight Hundred Eighty-Eight Thousand Four
Hundred Sixty-Eight Dollars ($888,468.00) received by Seller from Schwartz
Cooper in connection with the termination of the Schwartz Cooper lease.
4. Evaluation Period. The parties acknowledge and agree that the Evaluation
Period set forth in Section 5.1 of the Agreement has expired. Buyer hereby
waives its right to terminate the Agreement pursuant to Section 5.3(c) thereof
and shall deposit the Additional Deposit with the Escrow Agent on or before 5:00
p.m. Central Time on September 4, 2008.

 

 



--------------------------------------------------------------------------------



 



5. Existing Lease Expenses. As provided in Section 10.4(f) of the Agreement,
Buyer has reviewed the Leases, Tenant correspondence and other Documents with
respect to the Existing Lease Expenses listed on Exhibit K to the Agreement. In
light of such review, the parties have agreed as follows:
(a) Exhibit K to the Agreement is hereby deleted in its entirety and replaced
with Exhibit K attached to this Amendment.
(b) The Assignment of Leases to be executed and delivered at Closing shall
contain an indemnification by Seller in the aggregate amount of $16,828.84
relating to the matters set forth on Schedule I attached hereto and made a part
hereof.
(c) The provisions of this Paragraph 5 will survive the Closing.
6. Leasing Commissions. Buyer acknowledges that Seller’s leasing and brokerage
affiliate (“Seller’s Leasing Agent”) has been actively seeking new leases and
lease renewals for the Property. Attached to this Amendment as Schedule II is a
list of proposed lease transactions with various existing tenants or new
prospects (each, a “Prospect”) which Seller’s Leasing Agent has been pursuing
prior to the date hereof and which would benefit the Property after the Closing
Date. Notwithstanding anything to the contrary set forth in the Agreement, in
the event that Buyer enters into a new lease, lease expansion or lease renewal,
as applicable, with any Prospect within one hundred twenty (120) days after the
Closing Date, Buyer agrees (which agreement shall survive the Closing) to pay
Seller’s Leasing Agent, within fifteen (15) days of the signing of such new
lease, lease expansion or lease renewal, a leasing commission as follows:
(a) For new leases, lease expansions or lease renewals in which the tenant is
not represented by a cooperating broker, Buyer will pay Seller’s Leasing Agent a
commission equal to $0.80 per square foot per each year of the term of such new
lease, lease expansion or lease renewal (and pro rata for any partial year of
such term). By way of example, for a 5-year lease, the leasing commission owed
to Seller’s Leasing Agent would be $4.00 per square foot, and for a 10-year
lease, the leasing commission owed to Seller’s Leasing Agent would be $8.00 per
square foot.
(b) For new leases, lease expansions or lease renewals in which the tenant is
represented by a cooperating broker, Buyer will pay Seller’s Leasing Agent a
commission equal to $0.40 per square foot per each year of the term of such new
lease, lease expansion or lease renewal (and pro rata for any partial year of
such term). By way of example, for a 5-year lease, the leasing commission owed
to Seller’s Leasing Agent would be $2.00 per square foot, and for a 10-year
lease, the leasing commission owed to Seller’s Leasing Agent would be $4.00 per
square foot.

 

2



--------------------------------------------------------------------------------



 



7. Broughton Group Litigation. Notwithstanding anything to the contrary
contained in the Agreement, including without limitation, the Rent Roll attached
as Exhibit E thereto and the form of the Assignment of Leases attached as
Exhibit H thereto, the parties agree that the Assignment of Leases to be
executed and delivered at Closing shall include the lease with The Broughton
Group, Inc. (the “Broughton Lease”), which was signed by The Broughton Group,
Inc. but not by Seller, as landlord. Buyer shall agree to assume the Broughton
Lease and comply with the terms of the August 18, 2005 court order accruing with
respect to the Broughton Lease after the Closing Date, which court order was
entered in the litigation concerning the Broughton Lease (the “Broughton
Litigation”) that is currently ongoing in the Circuit Court of Cook County,
Illinois. A copy of such court order has previously been provided to Buyer.
Buyer shall not be required to assume the Broughton Litigation, and Seller shall
continue to handle and be responsible for the Broughton Litigation following the
Closing. The provisions of this Paragraph 7 will survive the Closing.
8. Mutual Cooperation. Seller and Buyer acknowledge and agree that (a) the
purchase and sale of the Property may be part of a deferred exchange pursuant to
§ 1031 of the Code (the “Exchange”), or (b) either party may desire to structure
the sale in such a manner so as to minimize taxes payable by such party or any
entity that has a direct or indirect interest in such party (an “Alternative
Sale Structure”). Each party hereby agrees to take all reasonable steps on,
before or after the Closing to facilitate such Exchange or Alternative Sale
Structure if requested by the other party, provided that: (1) the Closing shall
not be delayed by reason of the Exchange or the Alternative Sale Structure nor
shall the consummation or accomplishment of the Exchange or the Alternative Sale
Structure be a condition precedent or condition subsequent to the requesting
party’s obligations under this Agreement; (2) the non-requesting party shall not
be required to take an assignment of the purchase agreement for the relinquished
property or be required to acquire or hold title to any real property for
purposes of consummating the Exchange or accommodating the Alternative Sale
Structure; and (3) the non-requesting party shall not incur any additional costs
or liabilities in connection with such Exchange or Alternative Sale Structure,
other than reasonable attorneys’ fees. Notwithstanding anything to the contrary
contained in this Agreement, if Seller so elects to close the transfer of the
Property as an Exchange, then (a) Seller, at its sole option, may delegate its
obligations to transfer the Property under this Agreement, and may assign its
rights to receive the Purchase Price from Buyer, to a deferred exchange
intermediary or an exchange accommodation titleholder (each, an “Intermediary”);
(b) such delegation and assignment shall in no way reduce, modify or otherwise
affect the obligations of Seller pursuant to this Agreement; (c) the
Intermediary shall have no liability to Buyer; and (d) the Closing shall be
undertaken by direct deed from Seller to Buyer. Seller has informed Buyer that
one Alternative Sale Structure Seller may desire to undertake involves the
transfer of the Property to one of Seller’s Affiliates prior to the transfer to
Buyer and the assumption by such Seller’s Affiliate of the obligations of Seller
under the Agreement.

 

3



--------------------------------------------------------------------------------



 



9. Full Force and Effect. The Agreement, as supplemented and amended by this
Amendment, remains in all respects in full force and effect. In the event of a
conflict between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall be controlling. Additionally,
all references in the Agreement or this Amendment to the Agreement (including
references to “herein” or “therein”) shall mean and refer to the Agreement as
modified hereby.
10 Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which, taken together,
shall constitute one and the same instrument.
[Signature Page Follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                                  BUYER:   YOUNAN PROPERTIES, INC.,
a California corporation    
 
                                    By:   /s/ Zaya S. Younan                    
      Name:   Zaya S. Younan             Title:   President    
 
                                SELLER:   180 N. LASALLE II, L.L.C.,
a Delaware limited liability company    
 
                                    By:   180 N. LaSalle Holdings, L.L.C.,
a Delaware limited liability company,
its sole member    
 
                                        By:   PGRT Equity II LLC,
a Delaware limited liability company,
its administrative member    
 
                                            By:   Prime Group Realty, L.P.,
a Delaware limited partnership,
its sole member    
 
                                                By:   Prime Group Realty Trust,
a
Maryland real estate
investment trust, its sole
general partner    
 
                                                    By:   /s/ Jeffrey A.
Patterson                                  
 
                      Name:   Jeffrey A. Patterson    
 
                      Title:   President and Chief Executive Officer    

 

5



--------------------------------------------------------------------------------



 



EXHIBIT K
UNPAID COMMISSIONS, ALLOWANCES AND CONCESSIONS
180 North LaSalle Street
Allowance for Tenant Improvements
As of July 31, 2008

                      Month/Year             Original             TI Allowance  
      Tenant Name   was recorded     July 31, 2008 Balance  
 
               
KOA — NIPPONKOA
  May-03   $ 16,762.52  
Marc J. Lane
  Dec-03     4,543.84  
Kaplan, Papadakis & Gournis
  Apr-04     4,425.22  
ABM Lakeside
  Aug-04     33,975.00  
Joseph Blake
  Oct-04     500.00  
Heritage Title Company
  Nov-04     2,204.36  
Scwhartz, Cooper, Greenberg et al
  Nov-04     48,454.00  
UPS
  Feb-05     2,221.19  
Executive Coaching 2nd Amend
  Mar-05     4,999.00  
Alan Hoffenberg
  May-05     3,892.00  
Lion Search
  Jun-05     506.21  
Video Instanter
  Jun-05     4,540.50  
Buchanan Street Advisors
  Sep-05     2,417.50  
Jenny Craig
  Nov-05     7,500.00  
Mark Basile
  Nov-05     72.00  
Neal Strom
  Dec-05     5,808.39  
Copeland, Finn
  Jan-06     15,288.93  
Worsek & Vihon renewal
  May-06     17,567.18  
Weltman, Weinberg, Reis
  Apr-07     22,592.92  
McCathy Duffy
  Jun-07     73,192.00  
Donald Shapiro (2300)
  Aug-07     16,145.00  
Sanford & Kahn
  Aug-07     13,762.00  
2303 Corporation
  Mar-08     8,655.00  
B H Greenburg (4th Amend)
  Mar-08     296.00  
Entrust Capital
  Apr-08     14,256.00  
State of Illinois
            5,865.16  
 
             
 
               
Total
          $ 330,441.92  
 
             

 

6



--------------------------------------------------------------------------------



 



EXHIBIT K
(continued)
180 North LaSalle Street
Accrued Leasing Commissions
As of July 31, 2008

                      Month/Year             Original             Leasing
Commission         Tenant Name   was recorded     July 31, 2008 Balance  
 
               
Performics
  Dec 07   $ 4,819.00  
 
             
 
               
Total
          $ 4,819.00  
 
             

 

7



--------------------------------------------------------------------------------



 



Schedule I
Seller’s Indemnity Matters
Seller shall indemnify Tenant for claims relating to the following unfunded
tenant improvement allowances to the following Tenants:

         
(i) The Broughton Group:
  $ 12,048.00  
(ii) Accenture:
  $ 4,464.25  
(iii) Weinberg Solheim:
  $ 316.61  

In consideration of Seller’s indemnity, Buyer agrees that it will not
affirmatively offer such allowances to such Tenants.

 

8



--------------------------------------------------------------------------------



 



Schedule II
Leasing Prospects

          PROSPECT/TENANT   SQUARE FEET   COMMENCEMENT
 
       
1601 Office Associates, Inc.
  3,360 RSF   February 1, 2009 (Renewal)
Alan C. Hoffman
  2,103 RSF   January 1, 2009 (Renewal)
The Cayman Islands
       
Department of Tourism
  1,337 RSF   December 1, 2008 (New)
Property Assessment Advisors
  7,433 RSF   January 1, 2009 (Renewal)
Dahl & Bonadies, 24th Floor
  6,000 RSF   March, 2009 (New)

 

9